Title: From George Washington to Major Henry Lee, Jr., 7 January 1780
From: Washington, George
To: Lee, Henry Jr.


          
            Dear Sir
            Head Quarters Morris Town 7th Jany 1780
          
          I was yesterday favd with yours of the 5th I take it for granted that the measures you mean to pursue for cutting off the intercourse between the Country and the enemy will be such as will [be] justified by circumstances, and not incompetent with the laws which the state of Jersey have passed for that purpose. It will be well to inform yourself particularly of the laws which are in force on the subject of illicit trade and correspondence—There is not the least foundation, that I know of, for the report of your Corps going to the Southward—I have no objection to a reasonable number of your men being furloughed at a time, and whenever they are such as you can confide in, you may let them, if you think proper, take their Horses with them.
          I am exceedingly glad to hear of the capture of the British Officer and his Associates. I should think they had best be sent immediately to Philada They can be properly secured there, and if, as you suspect, there is a connexion with Philadelphia the confessions of some of them may lead to important discoveries. It may be determined a little while hence whether they are amenable to the Civil or Military law. I am Dear Sir Your most obt Servt.
        